Honorable Otto Brd.ttaW




                                                  letter requeatlng
an opinion on                                        Ebequote from
your letter as



                                    B neaeas~ pelt.¶canent
                                tlon theretith'. The en-
                                 Hospl'd has never been
                              eeauae of the canditiona,
                             materm, etc.



     above   be USed   SOP   the   coMtru0tia;J   OS
     Rurae   Iim”

             It is wall settled tIIt bonds my          not be lsaued by
a county for any purpose not spoFfically autlaoxked ‘q the
    ,




        F?         Ott5 BxeAaln,   pag6 #2




                 In the almeOSearroll. VI. will*,        202 se w. 504,
        t&3nse OSoounty2huuI8   sol?Furpo8%6 am-t        sn th0a~
        SOTt-fnhh the 2wsm wers rskwci was 3.nv~lve&     We quote.fx7zu
        th6 0+&a     OS th8 snpreis6eotmt 8s ~al&twf3t

                  %3%cand. Go3Jlgfoth%~malf#stosthePraia
             laaw, b%sare tm, s%%wolk 9 OS s3Hul.6 8 OS OUP
             satt.8Caabtitn~,     alpra. 5aM.hit.8any and au
             t-P8       OS tax moxa%y frcmane to anOth%P at
             the sey~ral alaaaea OS funds therein author%zwX,
             au& a8 s sequ8z~e6,the liqeam.tur%, for on6 pur-
             pvse tbBr%in u%szm&    OS tax 3Ran%&~as.ss.s~
             triblgSOP another such purpass.
             purpose in so pres0Abin.g a semmxte naxXzmm Cax
             rats Sop sash of the ala88as OS purp08es  there
             amnnsratsd ia, no doubt, to Udt,    accomUng4,
             the?amount  OS fax68 which lmy be raised s??asthe




?
xoor%
    v8 eosm, 200a. w,37&;
Ella& Va Strength, 246 3. I?.79.